22jjDETAILED ACTION
This communication is a Final Rejection Office Action in response to the 8/23/2022 submission filed in Application 15/056,211.  
Claims 1, 3-11, 18-20 were examined in the previous office action.  Claims 1, 18 have been amended.  Claims 1, 3-11, 18-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 8/23/2022 with respect to the rejections under 101 have been fully considered but they are not persuasive. 

Regarding the rejection under 101, the Applicant argues “Applicant believes the above-noted amendments now obviate these rejections.  Specifically, the interface provides specific visual information that allows during playback of monitoring customer wait times, customer throughput, utilization rates, and profitability for a given allocation of the resources. This provides novel functionality of an interface that is more than just using a computer as tool as it provides a mechanism for real-time monitoring and simulating arrangements of resources within an environment.”
The Examiner respectfully disagrees.  The visual playback of the  customer wait times, customer throughput, utilization rates, and profitability is merely displaying the result of an analysis.  MPEP 2106.05(g) states that the display of information has been found to be found to be insignificant extra-solution activity (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)  where the court found that Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display amounted to insignificant extra-solution activity).

The Applicant further argues “Additionally, the claims are not directed to any fundamental economic practice, not directed to a mathematical formula, not directed to a mental activity, and not directed to human activity. Moreover, human activity cannot play back a specific configuration of resources and visual monitor resource utilization rates, wait times, throughput, and profitability. The claims and the amendments are not extra solution because they are unnecessary for any generic implementation of the alleged abstract idea and because they represent a specific implementation of the alleged abstract idea.”
 The Examiner respectfully disagrees.   The claim recites a mental processes including observation, evaluation, judgment, opinion.  For example, the modeling and simulating steps are recited broadly and are drawn to observation and evaluation that can be performed mentally. Further, the claims are also directed to a marketing or sales activities or behaviors; business relations.  For example, the claims are directed toward modeling customer traffic flow and resource utilization of a restaurant based on received metrics; simulating anticipated activity in a restaurant and using the results to optimize operations which is a sales and marketing activity, and a fundamental business practice.  The claims also recite a continuous feedback loop that processes changes to modeled physical environment based on current traffic flow.  However, continuously monitoring and modeling a physical environment remain directed to sales and marketing activities or behaviors.  As such, the claim recites at least one abstract idea.  
Further, the play back a specific configuration of resources is not considered abstract.  This is an additional element beyond the abstract idea.  However, this amounts to generally linking the abstract idea to a particular technological environment.  The Abstract idea of modeling a physical environment is linked to the particular technological environment of a platform that a user can interact with to view, start or stop a simulation, and change simulation inputs.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The Applicant further argues “Alternatively and additionally, the claims are at least a practical application because the claims are restricted to a specific embodiment and implementation of the alleged abstract idea requiring, amount other things, modeling activity of a physical environment for customer traffic flow and resource utilization in a specific layout where the resources comprise resource types, capacity of the types, etc.; receiving utilization metrics for customer traffic flow and linking the utilization metrics to known layout patterns of the resources within the physical environment; the utilization metrics comprise seating utilization, employee utilization, customer traffic flow rates; customer traffic flow patterns comprise specific patterns for a given day of week and given calendar date within a given period of time; the resources comprise a total number of available tables, table capacity of each table, a total number of chairs, and types of tables; each model linked to specific layouts of a given model; simulating anticipated activity within the modeled physical environment using simulated operational data that changes a given rate associated with a the customer traffic glow; providing a predictive result based on the simulating as a specific known layout pattern; providing an interface that permits visualization of a playback of a given set of operational data that allows visual monitoring of corresponding customer wait times, corresponding customer throughput, corresponding utilization rates, and corresponding profitability; permitting changes to the visualization and presenting a second visualization based on the changes; and continuously iterating back to modeling and receiving updated utilization metrics at preconfigured intervals of time creating a dynamic feedback look.”
The Examiner respectfully disagrees.   The server is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, receiving utilization metrics and providing the result of an analysis visually is considered insignificant extra-solution activity because it does not add meaningful limits to the claim (see MPEP 2106.05(g)).  The amendments that further limit the type of data included in the visualization (customer wait times, corresponding customer throughout, corresponding utilization rates, and corresponding profitability) is still merely displaying the output of an analysis which remains post solution activity.  Additionally, the additional elements are also indicative of generally linking the abstract idea to a particular technological environment.  In the instant case the Abstract idea of modeling a physical environment is linked to the particular technological environment of a platform that a user can interact with to view, start or stop a simulation, and change simulation inputs.  Accordingly, the combination of the generic server, insignificant data gathering and data display and the general link to a particular technological environment do not add more than when viewed individually and  do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1, 3-11 are directed toward a method for modeling and simulating an anticipated activity in a physical environment.  Claims 18-20 are directed toward a system for modeling and simulating an anticipated activity in a physical environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of modeling activity of an environment and illustrating expected or known utilization metrics which falls into the Abstract idea categories of mental processes and method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

modeling activity of a physical environment representing a customer traffic flow and resource utilization as a modeled physical environment that represents physical resources and a physical layout of the physical resources for the physical environment, wherein the modeled physical environment comprises available physical resources, types of physical resources, capacity of the types of physical resources, and known layout patterns of the physical resources within the physical environment;
 
receiving utilization metrics for customer traffic flow within for the physical environment and linking the utilization metrics to given know layout patterns associated with the modeled physical environment;

 wherein the utilization metrics comprise seating utilization, employee utilization, customer traffic flow rates, and the corresponding known layout patterns deployed for the physical environment when the utilization metrics were captured;

 wherein the customer traffic flow rates comprise specific patterns for a given day of a week and a given calendar day within a given period of time; 

wherein the physical resources comprise a total number of available tables, table capacity for each table, a total number of available chairs, and types of the tables;

wherein each given model associated with a specific physical layout for the physical resources and that given model's corresponding linked utilization metrics; 

simulating anticipated activity within the modeled physical environment using the simulated operational data that changes a given rate associated with the customer traffic flow and using the given known layout patterns for the physical resources of the modeled physical environment; and 

providing a predictive result based on simulating the anticipated activity with the simulated operational data; 
providing with the predictive result a specific one or the known layout patterns of the modeled physical environment based on the anticipated activity and suggested changes to staffing, wherein the specific one of the known layout patterns includes a change for the physical environment and different allocations of the physical resources from what was currently present in the physical environment that optimizes anticipated utilization metrics for the anticipated activity within the physical environment; 
continuously iterating back to the modeling and the monitoring current operational data, creating a dynamic feedback loop that processes changes to modeled physical environment based on current traffic flow in a given interval and current utilization metrics in the given interval along with updated linkages to a current corresponding known layout pattern.

The claim recites a mental processes including observation, evaluation, judgment, opinion.  For example, the modeling and simulating steps are recited broadly and are drawn to observation and evaluation that can be performed mentally. Further, the claims are also directed to a marketing or sales activities or behaviors; business relations.  For example, the claims are directed toward modeling customer traffic flow and resource utilization of a restaurant based on received metrics; simulating anticipated activity in a restaurant and using the results to optimize operations which is a sales and marketing activity, and a fundamental business practice.  The claims also recite a continuous feedback loop that processes changes to modeled physical environment based on current traffic flow.  However, continuously monitoring and modeling a physical environment remain directed to sales and marketing activities or behaviors.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
providing executable instructions to a processor of a server from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
providing an interface that permits a visualization of a playback of a given set of operational data for a given activity of a given customer traffic flow with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization wherein the visualization during the playback visually depicts corresponding customer wait times, corresponding customer throughout, corresponding utilization rates, and corresponding profitability for the given physical layout having the given allocations of the physical resources;; 
visually presenting the visualization within the interface; 
receiving a stop instruction from the interface; 
stopping the visualization responsive to the receiving of the stop instruction; 
receiving a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and 
visually presenting a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change;
receiving of the utilization metrics at preconfigured intervals of time 
However, the server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, receiving utilization metrics and providing the result of an analysis visually is considered insignificant extra-solution activity because it does not add meaningful limits to the claim (see MPEP 2106.05(g)).  The amendments that further limit the type of data included in the visualization (customer wait times, corresponding customer throughout, corresponding utilization rates, and corresponding profitability) is still merely displaying the output of an analysis which remains post solution activity.
Additionally, the additional elements are also indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar as the Abstract idea of modeling a physical environment is linked to the particular technological environment of a platform that a user can interact with to view, start or stop a simulation, and change simulation inputs.  Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Similarly, generally linking and abstract idea to a particular technological environment cannot provide an integration into a practical application in step 2A or provide and inventive concept in step 2B.  Further, nothing in the specification indicates that the providing of the predictive result is anything other than conventional means of providing the result of an analysis.  Further MPEP 2106.05(d) states “creating output data” is well-known and conventional when claimed generically.  MPEP 2106.05(d) also states that data gathering is well-known and conventional when claimed generically.  Thus, the claim is not patent eligible.
Further Claims 3-11 further limit the mental processes and methods of organizing human activity that were already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further claims 10-11 are directed toward providing the result of an analysis which is considered insignificant extra-solution activity.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Further, Claims 5 and 7 recite limitations directed to detecting changes in a physical environment.  However, the claims do not define how the changes are detected.  Under the broadest reasonable interpretation, the Examiner considers the detection insignificant and conventional data gathering.  Further, Claim 9 recite receiving input from an operator through an interface.  However, as explained above this is merely indicative of a general link to a particular technological environment.  Further, Claims 10 and 11 recite providing results to an interface.  However, providing the output of an analysis is considered insignificant extra-solution activity and well-known and conventional. 
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such, Claim 18-20 are also rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        20